Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Applicant’s reply filed on 2/24/21 is acknowledged.      Claims 1, 5-15, 17 and 28-32 are pending. Claims 8, 9, 15, 17, 28 and 29 are withdrawn.  Claims 1, 7 and 30 have been amended.  Claims 31 and 32 are new.  Claims 1, 5-7, 10-14, and 30-32 are under consideration.
This action contains new grounds of rejection not necessitated by amendment, accordingly this action is NON-FINAL. 
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied and constitute the complete set presently being applied to the instant application.

Election/Restrictions
Claims 1, 5-7, 10-14, and 30-32 are under consideration to the extent that the composition comprises the species elected: 
a. Thiolactic acid; 
b. Aminomethyl propanol: 
c. Mineral oil and cetearyl alcohol; 
d. Alkyl(ether)phosphates (Ceteth-10 phosphate); and 

		 
Specification
The disclosure is objected to because of the following informalities: 
Page 51, line 22, of the specification refers to Figure 1 but should state The Figure as there is only one figure.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-7 and 10-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Claim 1 has been amended to recite the limitation 1-15% of at least one neutralizing agent.  There is not support for this is the original specification or claims.  The specification contemplates only 0.1% to about 6.3%, and therefore does not provide support for amounts between 6.3% and 15%. 


The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

	Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 7 recites that “…the at least [one] neutralizing agent is selected from aminomethyl propanol and is present…”.  The language suggests a Markush group but provides only a single option.  For clarity, it is suggested to use “…the at least [one] neutralizing agent is (or comprises) 


(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1 has been amended to recite the limitation 1-15% of at least one neutralizing agent, and Claim 7 recites 0.1% to about 6.3%, which is outside of the range of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-7 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Savaides et al. (US 2014/0261518) as evidenced by Reiger (Reiger, Martin M.. (2000). Harry's Cosmeticology, Volumes I-II (8th Edition) - 6.7 References. (pp. 109-128). Chemical Publishing Company Inc.) in view of Angus (Angus Chemical Company “AMP-Ultra PC Specialty Neutralizers” <http://latinamerica.in-cosmetics.com/__novadocuments/255482? v= 636054135038200000> available 5/2015; accessed 9/14/18) and Misu et al. (US 2012/0183483).
Savaides et al. teach methods and formulations of treating keratin fibers, in order to provide long lasting curl reduction and styling results for keratin fibers from a single application (e.g. abstract).  Savaides et al. teach the formulations comprising: 
(a) 6-16% or 12-20% of at least one reducing agent, including thiolactic acid (e.g. paragraphs 0025, 0026, 0036, 0062; Claim 12; Table 1C); 
(b) at least one alkalizing agent (neutralizing), including ammonia or monoethanolamine (e.g. paragraphs 0063; Table 1C); 
(c) at least two fatty substances, including mineral oil and petrolatum (e.g. Table 1A); 
(e) polyquaternium compounds, including, polyquaternium-6 (e.g. Table 1A, 1B, 3); and
(f) water (e.g. Table 1A, 1B, etc.).  
Savaides et al. teach that the pH of the composition is 6-9, which overlaps with the claimed range (e.g. paragraph 0064).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a  prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA  1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05.I). Savaides et al. teach that the compositions may be in the form of a gel, lotion, cream, or spray (e.g. paragraphs 0061, 0066, and 0069). As evidenced by Reiger (page 117-118), creams and lotions are emulsions. 
While there is not a single example comprising each of the claimed components, the ingredients are included among a short list of preferred ingredients.  It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the elements as 
Savaides et al. do not teach that the alkalizing agent is aminomethyl propanol, or that the composition comprises a nonionic surfactant comprising the elected species of ceteth-10 phosphate. These deficiencies are made up for by the teachings of Angus and Misu et al.
Angus teaches that aminomethyl propanol overcomes the disadvantages associated with ammonia and monoethanolamine neutralizers of safety concerns, strong bad odor, perceived as highly aggressive by consumers, hair damage, allergies and skin/scalp irritation (e.g. page 1).  Angus also teaches that aminomethyl propanol is VOC-except and does not contribute to global warming, ozone depletion, or air quality (e.g. bottom of page 1), while maintained a performance similar to ammonia and monoethanolamine (e.g. page 2).  Angus teaches the inclusion of 3-7% of alkalizing agent. 
Misu et al. teach a cosmetic composition for reshaping hair, comprising: (a) at least one phosphoric surfactant; (b) at least one non-ionic surfactant, (c) at least one polyol; (d) at least one oil; and (e) at least one alkaline agent; which does not generate odor while maintaining a level of cosmetic performance as comparable to that of conventional cosmetic compositions (e.g. abstract).  Misu et al. teach that the phosphoric surfactant preferably comprises ceteth-10 phosphate present at 0.1-10% by weight (e.g. paragraph 0014, 0027, 0035, 0036; Examples). Misu et al. teach that the composition may include a reducing agent including thiolactic acid (e.g. paragraph 0221-0225, 0240). 
Regarding Claims 1, 5-7, 10, 12 and 14, it would have been obvious to one of ordinary skill in the art at the time of filing to replace the ammonia or monoethanolamine agents of Savaides et al. with the aminomethyl propanol of Angus et al., and include the ceteth-10 
Regarding Claims 11 and 13, Savaides et al. teach that the mineral oil is present at 2-10% by weight, and the cetyl alcohol is present at 4-8% by weight, which are within the claimed ranges (e.g. Table 1A).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-7, 10-14 and 30-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,912,727. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both applications also require a composition for straightening hair comprising:(a) at least one reducing agent selected from thiol reducing agents; and (b) at least one neutralizing agent; wherein the pH of the composition ranges from 2-5.5.  Dependent claims include fatty substances, a nonionic surfactant, and quaternary ammonium compound. 
	 
Claims 1, 5-7, 10-14 and 30-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,881,602.
Although the claims at issue are not identical, they are not patentably distinct from each other because both applications also require a composition for straightening hair comprising:(a) at least one reducing agent selected from thiol reducing agents; and (b) at least one neutralizing agent; wherein the pH of the composition ranges from 2-6.  Dependent claims include fatty substances, a nonionic surfactant, and quaternary ammonium compound.

Potentially Allowable Subject Matter
Claims 30-32 are objected to as being dependent upon a rejected base claim, and are rejected on the ground of nonstatutory double patenting, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and filing a terminal; disclaimer.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICOLE P BABSON/            Primary Examiner, Art Unit 1619